Case 1:16-cv-01070-RDA-IDD Document 15 Filed 09/29/20 Page 1 of 13 PageID# 72




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division
UNITED STATES OF AMERICA,             )
                                      )
            Plaintiff,                )
                                      )
v.                                    )
                                      )     Case No. 1:16CV1070 (RDA/IDD)
MATTHEW BISSONNETTE,                  )
                                      )
            Defendant.                )
____________________________________ )

        DEFENDANT’S REPLY TO PLAINTIFF’S OPPOSITION TO MOTION TO
                   VACATE CONSENT DECREE AND ENTER
               SUMMARY JUDGMENT IN FAVOR OF DEFENDANT


                                              INTRODUCTION

         The instant motion seeks to correct an injustice – a consent judgment that was entered

based on false factual premises and agreed to by a Defendant who, although innocent, was being

threatened with baseless criminal charges. In the time since the entry of this unjust consent

judgment, the threats of criminal prosecution were dropped, as it was clear that Defendant

committed no crime. Moreover, the false factual premise – that Defendant knowingly breached

his contract after being advised by his attorney that he was obligated to comply, has been

conclusively proven false.

          While the majority of the factual allegations have always been undisputed, at issue are the

instructions given to Mr. Bissonnette by Kevin Podlaski (“Podlaski”), his former attorney, and his

reliance upon that advice. Plaintiff’s opposition ignores the factual reality, both of underlying

allegations, as well as the Government’s own actions1 in pursuing Mr. Bissonnette.                               The


1
 To be clear, the attorneys currently appearing for the Government were not part of the team that mishandled this case
at its earlier stage. Thus, nothing in this submission should be considered as an accusation against Mr. Snell or his
colleagues. On the contrary, due to their relatively recent entry into the case, Defendant expects that they may have

                                                          1
Case 1:16-cv-01070-RDA-IDD Document 15 Filed 09/29/20 Page 2 of 13 PageID# 73




unfortunate and inescapable reality is that the Government relied upon knowingly and materially

false statements made by Podlaski during his proffer sessions. In an effort to escape consequences

for the fact that he had improperly counseled multiple clients, including Bissonnette, to violate

their agreements with the Government and forego pre-publication book review, Mr. Podlaski

flagrantly violated both his ethical responsibilities and 18 U.S.C. §1001 by lying to federal

investigators.

         In their efforts to hold on to over $5 million that had been earmarked for charities that

would benefit the families of fallen Special Operations warriors, the Government is essentially

endorsing Podlaski’s false statements and condoning his criminal and unethical behavior.

Tellingly, aside from the general comment in a footnote that “the United States does not concede

the veracity of the averments in Bissonnette’s ‘Factual Background,’” the Plaintiff has failed to

raise any substantive challenge to those facts or raise a single allegation of fact or citation to

evidence that undermines the now unavoidable conclusion – that Defendant justifiably relied on

the advice of his attorney.

                                                       ARGUMENT

    I.       Bissonnette’s Reliance on Advice of Counsel Does Support Vacating the Consent
             Decree.

         Bissonnette requests the Court vacate the Consent Decree noting the facts surrounding

Bissonnette’s entry into the Consent Decree have significantly changed based on legal malpractice

lawsuit involving his former counsel, Kevin Podlaski. Though Bissonnette has long claimed to




been misled by the work of their predecessors. As discussed more fully infra, the depositions of Podlaski and Plaintiff
in the related malpractice action completely eviscerate the Plaintiff’s original position on this case and it is our hope
that, by including them as exhibits, the current representatives of the Government will understand the issue and either
join in this application or work towards a reasonable settlement.

                                                           2
Case 1:16-cv-01070-RDA-IDD Document 15 Filed 09/29/20 Page 3 of 13 PageID# 74




have detrimentally relied on the advice of counsel, the facts surrounding his detrimental reliance

were hotly contested, apparently due to the fact that Podlaski lied to Government investigators.

           The truth of both Podlaski’s duplicitous conduct and Bissonnette’s reliance upon his fatally

flawed advice was revealed after the entry of the consent decree through a legal malpractice claim.

Throughout discovery, Podlaski tried desperately to prevent Bissonnette from obtaining any

information about his felonious communications with the Government, fighting a motion to

compel, then a motion for reconsideration. Ultimately, Podlaski’s dishonest attempts to avoid

responsibility were exposed through his deposition, where he was caught in several lies when

confronted with his own emails.2 What is troubling is that the deposition also revealed the Podlaski

provided the Government with a complete copy of his attorney-client file as well, presumably

including the same emails that quickly decimated his false story at his deposition.

           Bissonnette has clearly met his burden of establishing the four-part threshold test for relief

under Rule 60(b) and should be granted Summary Judgment.

               A. Significant Change of Factual Circumstances Under Rule 609(b)(5)

           Modification of a prior court order “should not be ordinarily granted ‘where a party relies

upon events that actually were anticipated at the time it entered into a decree.’” Thompson, 220

F.3d. at 247 (quoting Rufo, 502 U.S. at 385) According to Rufo, a “significant change in the

circumstances warrants revision of the decree,” either through “a significant change either in

factual conditions or law.” Rufo v. Inmates of Suffolk Cty. Jail, 502 U.S. 367, 383 (1992). While

Plaintiff stands on the ground that Bissonnette has long claimed to have detrimentally relied on

bad legal advice and thus does not reflect a “significant change” warranting relief under Rule

60(b)(5), Plaintiff could not be more wrong.



2
    A copy of the deposition is annexed hereto at Exhibit “A.”

                                                           3
Case 1:16-cv-01070-RDA-IDD Document 15 Filed 09/29/20 Page 4 of 13 PageID# 75




         At the time that the consent decree was entered into, Podlaski was providing false

testimony against his own client to negate this fact-specific defense and, although the Government

had a copy of the entire attorney-client file, they were not only giving Podlaski a free pass on his

false statements, but encouraging and allowing him to continue to make these false statements and

prevent Bissonnette from effectively raising his defenses. It was not reasonably anticipated at the

time that, having committed a felony under 18 U.S.C. §1001 by lying to Government investigators

that Podlaski would open himself up to prosecution, especially since the Government had openly

embraced his false narrative. What has changed is that, through the malpractice litigation, Podlaski

was forced to reverse course and admit his role in advising Bissonnette.3

         Bissonnette has maintained he relied upon the advice of counsel in publishing his book

without review, Mot. at 10, including the time when he agreed to the Consent Decree. Bissonnette

did in fact file two malpractice actions against his former attorney before entering into the Consent

Decree, however the first malpractice suit was dismissed for lack of jurisdiction, see Bissonnette

v. Podlaski, 138 F. Supp. 3d 616, 629 (S.D.N.Y. 2015). Bissonnette subsequently filed a second

malpractice suit in the Northern District of Indiana in November 2015, during the same time he

was negotiating the Consent Decree with Plaintiff. See Bissonnette v. Podlaski, No. 1:15-cv-

00334-SLC, 2018 (N.D. Ind. June 5, 2018). Throughout this entire time, Podlaski continually and

vehemently maintained no involvement in Bissonnette’s failure to submit No Easy Day for pre-

publication review, rather Podlaski actively stated he was not involved in the decision. Meanwhile

Bissonnette was facing a criminal investigation which threatened his family and spearheaded his

decision to enter into a Consent Decree.




3
 Additionally, as his false statements to DOJ are now just over five years old, Podlaski can now speak the truth to
DOJ without fear of criminal prosecution under 18 U.S.C. §1001.

                                                          4
Case 1:16-cv-01070-RDA-IDD Document 15 Filed 09/29/20 Page 5 of 13 PageID# 76




       In his deposition taken November 17, 2016, Podlaski stated he was interviewed by the DOJ

in December 2014 (Podlaski Dep. p. 28) whereby Podlaski filed a Motion for Reconsideration to

avoid disclosing the information he submitted to the DOJ in a continued effort to conceal his

dishonest, unethical and illegal conduct. Though Bissonnette continually relied upon his reliance

on counsel, the scope of Podlaski’s involvement in misleading the DOJ were not available until

much later. Additionally, during the Summary Judgment hearing, Podlaski’s attorney informed

the Judge that Podlaski never met with the DOJ, another lie which Bissonnette’s attorney corrected

on the record further enforcing Podlaski’s deceptive acts.

       Bissonnette relies upon a change in facts not merely a change of circumstance as Plaintiff

relied upon in Thompson, 220 F.3d at 247 (holding a modification of a consent decree must be

based on a change in facts, not a change in opinion about the effect of unchanged facts.) There is

no dispute as to Bissonnette’s holding that Podlaski provided erroneous information to which he

detrimentally relied, rather there is the change in fact that Podlaski knowingly lied to the DOJ

regarding his involvement and, although they had the file which could have been used to easily

impeach these false statements, DOJ continued to threaten Bissonnette with baseless potential

criminal charges and pressure to enter into a Consent Decree.

       Proving exceptional circumstances has a heavy burden. In Buffalo Wings Factory, Inc. v.

MOHD, 1:07cv612 (JCC) (E.D. Va. June 23, 2008) Defendant’s attorney lied and entered into a

Consent Decree without Defendants permission proving to be an exceptional circumstance. It

would stand to reason the DOJ, who was in possession of the client file of Podloski, knowing

Podloski did state to Bissonnette and his publisher “the author has no legal obligation to submit

the manuscript to any agency of the U.S. Government for review or approval…” (Podlaski Dep.

p. 115) and whereby knew Bissonnette relied on the erroneous advice of Counsel would prove to



                                                5
Case 1:16-cv-01070-RDA-IDD Document 15 Filed 09/29/20 Page 6 of 13 PageID# 77




be exceptional circumstances. An email from Elyse Cheney, publisher, stated “The Indiana lawyer

suggested that Mark definitely not tell anyone in the Command Office that he’s doing a book.”

(Podlaski Dep. p.85) further supporting the exceptional circumstances in this matter. Additionally,

Podloski admitting, during his deposition, that he did in fact tell Bissonnette it was okay to submit

his book without pre-publication and further admitting his provided answers in the sworn

interrogatories were incorrect and misstated would also be exceptional circumstances (Podlaski

Dep. p.69). Specifically, in an email to Bissonnette’s counsel, Mark Luskin, Podlaski states:

        “Having been in Special Operations over 12 years, Mark was very confident that
        he was not going to address or describe any classified or classifiable information in
        the manuscript, and with my recommendations, Mark decided not to send the
        manuscript to USSOCOM or Office of Security Policy Review, OSPR”

Podlaski Dep. p. 57

        Only through discovery was Bissonnette able to identify the information surrounding

DOJ’s knowledge of Podloski’s role and Podloski’s continual denial and habitual lying to federal

officers.   Bissonnette would not have had the information regarding DOJ and              Podloski’s

involvement without the attorney Malpractice case. At no point would Bissonnette have been able

to anticipate the changing facts of the matter when he agreed to the Consent Decree.

            B. Bissonnette Does in fact Satisfy the Other Requirements for Obtaining Relief
               Under Rule 60(b)

        “In order to obtain relief under Rule 60(b), the moving party must first satisfy a four-part

threshold test” requiring that the movant demonstrate: “(1) timeliness; (2) a lack of unfair prejudice

to the opposing party; (3) a meritorious defense; and (4) exceptional circumstances.” See Buffalo

Wings Factory, Inc., 2008 WL 2557999, at *2. Plaintiff contends that Bissonnette does not meet

his burden of satisfying the four-part threshold test; however, Bissonnette has more than met each

element required to obtain relief under Rule 60(b)



                                                  6
Case 1:16-cv-01070-RDA-IDD Document 15 Filed 09/29/20 Page 7 of 13 PageID# 78




       Under FRCP Rule 60(b)(5) motions may be brought at any time. The party seeking relief

bears the burden of showing the motion was filed within a reasonable time. Hanan v. United States,

402 F. Supp. 2d 679, 687 (E.D. Va. 2005). In Hanan it was held that the party must offer a

satisfactory explanation as for any delay. Id. Bissonnette tried for more than 12 months to have

the consent decree modified in good faith, before seeking judicial intervention. Bissonnette first

tried to resolve the matter with the DOJ through his former attorney, Robert Luskin. Mr. Luskin

communicated with the DOJ on numerous occasions for approximately a year before reaching an

impasse. In March 2020 when the world closed due to COVID-19, Bissonnette’s ability to earn a

living was obliterated. Bissonnette’s main source of income was public speaking engagements

and as our states closed and conferences were cancelled, Bissonnette suddenly found himself

without income and a Consent Decree which was agreed to based on manipulated information by

the DOJ and Podlaski. Bissonnette again approached the DOJ in an effort to modify the Consent

Decree but was unsuccessful. With no options left, Bissonnette timely filed the Motion to Vacate

after exhausting all other legal avenues.

       Second, contrary to the stance of the United States, enforcing the Consent Decree does in

fact go against public interest and setting aside the Consent Decree would not prejudice the United

States and harm public interest. The Department of Justice’s mission statement is to seek

punishment for those guilty of unlawful behavior; and to ensure fair and impartial administration

of justice for all Americans. The DOJ was made aware of Podlaski’s erroneous legal advice when

he turned over all client files to them. Specific to the files were a series of emails between Podlaski

and Cheney whereby he stated “the author has no legal obligation to submit the manuscript to any

agency of the U.S. Government for review or approval…” (Podlaski Dep. p.115). Podlaski

continued to deny any involvement, lying to federal officials, and DOJ was apprised of the matter.



                                                  7
Case 1:16-cv-01070-RDA-IDD Document 15 Filed 09/29/20 Page 8 of 13 PageID# 79




Setting aside the Consent Decree would not prejudice the United States but show the government

will ensure that Justice is served. Bissonnette is not attempting to re-litigate an issue that could

have been raised all along as the United States argued citing Lloyd v. Carnation Co., 101 F.R.D.

346, 348 (M.D.N.C. 1984) (“In balancing the competing interests of finality and judgments based

on all the facts, the Court must keep in mind that Rule 60(b) is not meant to relieve any litigant of

strategic or tactical decisions which later prove to be improvident.”), as this issue was not known

to Bissonnette at the time he entered into the Consent Decree, therefore it would have been unable

to be raised. As such, Vacating the Consent Decree would be equitable.

       While Bissonnette does acknowledge that he now knows he committed an error in failing

to submit the manuscript for review, the United States has unequivocally missed the point that

accepting responsibility does not negate reliance on advice of counsel. “The purpose of a

meritorious defense requirement is to ensure that granting relief from the judgment under Rule

60(b) would not “in the end [be] a futile gesture.” Buffalo Wings Factory, Inc. v. MOHD,

1:07cv612 (JCC) at 10 (E.D. Va. June 23, 2008) citing Boyd v. Bulala, 905 F.2d 764 (4th Cir.

1990). In order to determine if a moving party has a meritorious defense, “the trial court must

have before it more than mere allegations that a defense exists.” Gomes v. Williams, 420 F.2d

1364, 1366 (10th Cir. 1970) ); see also Teamsters, Chauffeurs, Warehousemen and Helpers Union,

Local No. 59 v. Superline Transp. Co., Inc.,953 F.2d 17, 21 (1st Cir. 1992). Bissonnette clearly

has more than mere allegations that a defense exists, but rather an attorney malpractice settlement

whereby Podlaski admitted to advising Bissonnette to submit the book without pre-publication

review and a sworn deposition where Podlaski admits to advising Bissonnette that based on his

review of the book and its content, Bissonnette would not need to submit the manuscript for pre-




                                                 8
Case 1:16-cv-01070-RDA-IDD Document 15 Filed 09/29/20 Page 9 of 13 PageID# 80




publication review as indicated in the proposed language to Bissonnette’s contract in an email to

the publishing company:

       Although the author has no legal obligation to submit the manuscript to any
       agency of the U.S. Government for review or approval, at the publishers option
       the publisher may direct the author to submit the manuscript for review…

Podlaski Dep. p. 66. The inclusion of this passage in Podlaski’s email demonstrates two things:

that Podlaski issued his legal opinion that Bissonnette was not required to submit the manuscript,

as well as the fact that Bissonnette was willing to submit the manuscript if the publisher disagreed

with Podlaski.

       Additionally, Podlaski further stated in his sworn deposition he misstated information on

his sworn interrogatories to the DOJ further supporting the claim of Podlaski’s false statements

and manipulation of the matter. (Podlaski Dep. p.29)

       The United States contends that Bissonnette cannot rely on the defense of advice of counsel

as a defense to breach of contract citing a Elridge v. Gordon Bros. Grp., LLC, 863 F3d 66, 88 (1st.

Cir. 2017) (“proving breach of contract claim does not (repeat, does not) depend on the breaching

parties mental state”). Bissonnette would argue that the reliance on counsel was indeed the reason

for the contractual breach and the interference of counsel caused the breach. In Sysdyne Corp v.

Rousslang, 860 N.W. 2d 347, 348 (Minn. 2015) acknowledged a justification defense may be

satisfied by a defendant’s good-faith reliance on advice of counsel, providing legal advice is

obtained through reasonable inquiry whereby the defendant in Sysdyne conducted a reasonable

inquiry into the enforceability of a contract and honestly believed, based on the advice of their

counsel, that the agreement was unenforceable. Id. Virginia Supreme Court also recognizes

tortious interference with contract. Bissonnette, in an effort to comply with his contractual duties,

sought the advice of Podlaski, a 20-year retired army officer, who counseled authors through the



                                                 9
Case 1:16-cv-01070-RDA-IDD Document 15 Filed 09/29/20 Page 10 of 13 PageID# 81




 pre-publication process. Podlaski admitted in his deposition to helping other authors through the

 publication process without submitting the book to the Government further admitting his role in

 Bissonnette’s failure to submit when he stated:

                  The Men, the Mission and Me was written by Peter Blabber, my client, and
                  no we did not send it for official review by DoD…[Eric] Haney, Inside
                  Delta –not vetted; Lieutenant Boykin, Never Surrender -not vetted. Charlie
                  Beckwith, Delta Force – Not vetted.4

 Podlaski Dep. p. 213.

         Bissonnette was acting in a reasonable prudent manner when seeking counsel to ensure he

 did not breech his duties to the United States Government. Furthermore, in Bocek v. JGA Assocs.,

 LLC, 1:11-cv0546 (JCC/JFA), at 37 (E.D. Va. March 23, 2016) the court stated reliance of counsel,

 though not an absolute defense, does weigh against the award.                        Also see Flippo v. CSC

 Assocs. III, 262 Va. 48, 58-59, 547 S.E.2d 216, 223 (2001) ("We agree that good faith reliance on

 the advice of counsel is relevant, but it is not an absolute defense to the imposition of punitive

 damages.").

         Finally, as mentioned above, there are “exceptional circumstances” present allowing

 Bissonnette to move for vacatur of the Consent Decree. Bissonnette is not attempting to second

 guess his litigation tactics but rather revealing the corrupt actions of both the DOJ and Podlaski.

 At no point could Bissonnette have anticipated his former counsel turning over all documents to

 the DOJ revealing Podlaski’s role in the manuscript not being submitted for pre-publication review

 all the while continually lying to both the DOJ and him regarding his involvement. Worse than

 Podlaski lying is the fact the DOJ possessed the evidence to quickly prove that Podlaski was lying




 4
   In his deposition, Podlaski would not confirm whether Haney, Boykin or Beckwith were his clients or not but stated
 the books were not vetted -“I don't think they were vetted because they have information I think should not be in
 there.”

                                                         10
Case 1:16-cv-01070-RDA-IDD Document 15 Filed 09/29/20 Page 11 of 13 PageID# 82




 yet apparently never asked him any difficult questions and, in fact, used Podlaski’s continued false

 denial to fraudulently induce Bissonnette into agreeing to a Consent Decree.


    II.      The Undisputed Facts Demonstrate that Bissonnette is Entitled to Summary
             Judgment.

    The United States contends Bissonnette’s Motion to Vacate and Summary Judgment cannot

 be used to relitigate the case. Bissonnette does not intend to relitigate the case on merits but rather

 show the exceptional circumstances to which Bissonnette is entitled to relief under Rule 60(b).

          Defendant admits to failing to correctly apply LCvR 56(B) however, Defendant did comply

 with the substance as to LCvR 56(B) considering there was a single issue of material fact which

 was clearly stated in the Statement of Facts. The case at hand is unique in that Defendant is seeking

 to vacate a Consent Decree which the single issue was Defendant’s detrimental reliance on his

 attorney and move for Summary Judgment on the issue. The government relies on CertusView

 Techs., LLC v. S & N Locating Servs., LLC, No. 2:13CV346, 2015 WL 4717256, at *4 & n.3 (E.D.

 Va. Aug. 7, 2015) arguing Bissonnette is not entitled to Summary Judgment based on the violation

 of LCvR56(B), however CertusView is distinguished from this case in that the Plaintiff in

 CertusView failed to acknowledge the error and completely and blatantly overlooked the issue

 when raised in the Defendant’s Opposition. Additionally, the Courts have ruled that even if a

 movant fails to comply with LCvR 56(B), the court has the inherent equitable authority to resolve

 substantive issues raised. Willams v. Gradall Col, 90 F. Supp. 442,444 (E.D. Va. 1998). With only

 one issue of material fact it would be equitable for the Courts to resolve the matter. Though LCvR

 56(B) requires compliance with its instruction regarding proper filing, the Courts have concluded

 it will not “elevate form over substance.” White v. Golden Corral of Hampton, LLC, Civil Acton

 No. 3:13cv27, 2014 WL 1050586 at 3-4 (E.D. Va. Mar. 14, 2014) Defendants acknowledge the



                                                   11
Case 1:16-cv-01070-RDA-IDD Document 15 Filed 09/29/20 Page 12 of 13 PageID# 83




 failure to properly apply LCvR 56(B) however, with the courts permission we would ask leave to

 amend our brief to comply with the local rules.

        The United States arguments hinges on Bissonnette’s acknowledgement and acceptance of

 responsibility regarding the failure to submit No Easy Day for pre-publication review and therefore

 Bissonnette is not entitled to Summary Judgment. (Opposition page 15) however this argument is

 without merit. Bissonnette has acknowledged that he now understands that failing to submit the

 manuscript was an error, which is the public statement that the Government needed to serve a

 deterrent to others. However, Bissonnette never admitted that he knew that he was wrong at the

 time that he followed Podlaski’s advice. Quite the opposite, he maintains that he thought he was

 fulfilling his obligations, on the advice of his attorney, but now recognizes that advice to have been

 wrong and therefore his actions in reliance upon that advice was similarly wrong.

        Accepting responsibility for an error and admitting to the mistake, does not negate from

 the material issue of fact that Bissonnette relied on the erroneous advice of counsel to ensure he

 was in full compliance with his contractual obligations. Summary Judgment is appropriate only if

 no genuine issue of fact exists. FRCP 56(c). A genuine issue of fact exists “if a reasonable jury

 could return a verdict for a nonmoving party” Anderson v. Liberty Lobby, Inc. 477 U.S. 242, 248,

 106 S. Ct. 2505, 91 L. Ed. 2d 202 (1986). Considering Bissonnette’s reliance on the egregious

 and erroneous advice of counsel, which Podlaski directly admitted in deposition, there is no

 genuine issue of material fact. For the United States to continue to enforce a Consent Decree

 knowing the Government Attorneys have a higher responsibility to seek justice is in direct

 contradiction to what our government stands for.




                                                   12
Case 1:16-cv-01070-RDA-IDD Document 15 Filed 09/29/20 Page 13 of 13 PageID# 84




                                          CONCLUSION

        For the foregoing reasons, the Court should grant Bissonnette’s motion to vacate the

 consent decree and grant Motion for Summary Judgment.




                                               Dated: September 21, 2020 Respectfully submitted,



                                               _____/s/_____________________
                                               Sarah Ikena, Esq.
                                               Parlatore Law Group, LLP
                                               1655 Fort Myer Drive, Suite 700
                                               Arlington VA 22209
                                               sarah.ikena@parlatorelawgroup.com
                                               785-223-2948
                                               (212) 202-4787 Fax

                                               ____/s/_________________
                                               Timothy C. Parlatore, Esq. (pro hac vice)
                                               Parlatore Law Group, LLP
                                               tim.parlatore@parlatorelawgroup.com
                                               One World Trade Center, Suite 8500
                                               New York, NY 10007
                                               (212) 679-6312

                                   CERTIFICATE OF SERVICE

  I hereby certify that on September 29, 2020, I electronically filed the foregoing with the Clerk of
 Court using the CM/ECF system, which will send a notification of that electronic filing (NEF) to
 the government.

                                               ____________/s/______________________
                                               Sarah Ikena




                                                 13
